DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/27/2021 is being considered by the Examiner.

Disposition of the Claims
3.	The instant application was effectively filed on July 27, 2021, wherein claims 1-20 are pending.

Double Patenting
4.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claim Comparison Table #1
Claims of Present Application# 17,386,259
Claims of Patent Application# 11,106,317 B2
1. A processing system comprising: an amplifier configured to generate a feedback signal comprising a spatial common mode estimate from a plurality of spatial-common-mode-processed signals; a plurality of charge integrators configured to: obtain a plurality of resulting signals from a plurality of capacitive sensor electrodes, the plurality of resulting signals comprising a spatial common mode, and generate the plurality of spatial-common-mode-processed signals by mitigating the spatial common mode in the plurality of resulting signals using the feedback signal; 

2. The processing system of claim 1, wherein the demodulator comprises a low-pass filter configured to attenuate a high-frequency component of the spatial common mode estimate.

3. The processing system of claim 2, wherein the low-pass filter is configured to attenuate noise associated with a display.

4. The processing system of claim 1, wherein the controller is configured to: obtain at least one resulting signal by combining at least one of the plurality of spatial-common-mode-processed signals with the spatial common mode estimate, and determine that a large 

5. The processing system of claim 4, wherein the spatial common mode comprises a component associated with the large object proximate to the plurality of capacitive sensor electrodes.

6. The processing system of claim 1, wherein the controller is configured to: obtain at least one resulting signal by combining at least one of the plurality of spatial-common-mode-processed signals with the spatial common mode estimate, and determine that an input object is proximate to at least one of the plurality of capacitive sensor electrodes based on the at least one resulting signal.



8. The processing system of claim 1, wherein the amplifier comprises: a plurality of input resistors coupled to the plurality of charge integrators; a plurality of current conveyors coupled to the plurality of input resistors; and the summing resistor coupled to the plurality of current conveyors.

9. The processing system of claim 8, wherein: each of the plurality of input resistors comprises a resistance of R; the gain value is A; the cardinality of the plurality of spatial-common-mode-processed signals is N; the summing resistor comprises a resistance of A×R×(1/N); and the amplifier amplifies each of the plurality of spatial-common-mode-processed signals by −A/N.



11. The processing system of claim 1, wherein: each of the plurality of charge integrators comprises an operational amplifier in parallel with an impedance; and the feedback signal is coupled to a non-inverting input of each of the plurality of charge integrators.

12. A method comprising: generating, by an amplifier, a feedback signal comprising a spatial common mode estimate from a plurality of spatial-common-mode-processed signals; obtaining a plurality of resulting signals from a plurality of capacitive sensor 

13. The method of claim 12, further comprising: attenuating a high-frequency component of the spatial common mode estimate by a low-pass filter of the demodulator.

14. The method of claim 13, wherein the attenuated high-frequency component is noise associated with a display.



16. The method of claim 15, wherein the spatial common mode comprises a component associated with the large object proximate to the plurality of capacitive sensor electrodes.

17. An input device comprising: a plurality of capacitive sensor electrodes; an amplifier configured to generate a feedback signal comprising a spatial common mode estimate from a plurality of spatial-common-mode-processed signals; and a plurality of charge 

18. The input device of claim 17, wherein the controller is configured to: obtain at least one resulting signal by combining at least one of the plurality of spatial-common-mode-processed signals with the spatial common mode estimate, and determine that a large object is proximate to the plurality of 

19. The input device of claim 17, wherein the controller is configured to: obtain at least one resulting signal by combining at least one of the plurality of spatial-common-mode-processed signals with the spatial common mode estimate, and determine that an input object is proximate to at least one of the plurality of capacitive sensor electrodes based on the at least one resulting signal.

20. The input device of claim 17, wherein: each of the plurality of charge integrators comprises an operational amplifier in parallel with an impedance; and the feedback signal is coupled to a non-inverting input of each of the plurality of charge integrators.










2. The processing system of claim 1, wherein the demodulator comprises a low-pass filter configured to attenuate a high-frequency component of the spatial common mode estimate.







3. The processing system of claim 2, wherein the low-pass filter is configured to attenuate noise associated with a display.





4. The processing system of claim 1, wherein the controller is further configured to determine that a large object is proximate to the plurality of capacitive sensor electrodes based on the plurality of digital resulting signals differing from the plurality of digital resulting signals obtained in absence of the large object.
















5. The processing system of claim 4, wherein the spatial common mode comprises a component associated with the large object proximate to the plurality of capacitive sensor electrodes.







1 and 6. The processing system of claim 1, wherein the controller is further configured to determine that an input object is proximate to at least one of the plurality of capacitive sensor electrodes based on at least one of the plurality of digital touch signals.















7. The processing system of claim 1, wherein the spatial common mode comprises a 






8. The processing system of claim 1, wherein the amplifier comprises: a plurality of input resistors coupled to the plurality of charge integrators; a plurality of current conveyors coupled to the plurality of input resistors; and the summing resistor coupled to the plurality of current conveyors.









9. The processing system of claim 8, wherein: each of the plurality of input resistors comprises a resistance of R; the gain value is A; the cardinality of the plurality of spatial-common-mode-processed signals is N; the summing resistor comprises a resistance of A×R×(1/N); and the amplifier amplifies each of the plurality of spatial-common-mode-processed signals by −A/N.











10. The processing system of claim 8, wherein each of the plurality of current 









11. The processing system of claim 1, wherein: each of the plurality of charge integrators comprises an operational amplifier in parallel with an impedance; and the feedback signal is coupled to a non-inverting input of each of the plurality of charge integrators.









12. A method comprising: generating, by an amplifier, a feedback signal comprising a spatial common mode estimate from a plurality of spatial-common-mode-processed signals; obtaining a plurality of resulting signals from a plurality of capacitive sensor electrodes, the plurality of resulting signals comprising a spatial common mode; generating the plurality of spatial-common-mode-processed signals by mitigating the spatial common mode in the plurality of resulting signals using the feedback signal; obtaining a plurality of digital touch signals by analog-to-digital conversion of the plurality of spatial-common-mode-processed 











13. The method of claim 12, further comprising: attenuating a high-frequency component of the spatial common mode estimate by a low-pass filter of the demodulator.







14. The method of claim 13, wherein the attenuated high-frequency component is noise associated with a display.





15. The method of claim 12, further comprising: determining that a large object is proximate to the plurality of capacitive sensor 















16. The method of claim 15, wherein the spatial common mode comprises a component associated with the large object proximate to the plurality of capacitive sensor electrodes.






17. An input device comprising: a plurality of capacitive sensor electrodes; an amplifier configured to generate a feedback signal comprising a spatial common mode estimate from a plurality of spatial-common-mode-processed signals; and a plurality of charge integrators configured to: obtain a plurality of resulting signals from the plurality of capacitive sensor electrodes, the plurality of resulting signals comprising a spatial common mode; and generate the plurality of spatial-common-mode-processed signals by mitigating the spatial common mode in the plurality of resulting signals using the feedback signal; and a controller comprising: a programmable gain amplifier capturing the spatial common mode estimate over a 














12. “…..obtaining at least one digital resulting signal by combining at least one of the plurality of digital touch signals with the digital spatial common mode estimate” and 
15. “…determining that a large object is proximate to the plurality of capacitive sensor electrodes based on the plurality of digital resulting signals differing from the plurality of digital resulting signals obtained in absence of the large object”.














12. “…..obtaining at least one digital resulting signal by combining at least one of the plurality of digital touch signals with the digital spatial common mode estimate” and 
15. “…determining that a large object is proximate to the plurality of capacitive sensor electrodes based on the plurality of digital resulting signals differing from the plurality of digital resulting signals obtained in absence of the large object”.










11. The processing system of claim 1, wherein: each of the plurality of charge integrators comprises an operational amplifier in parallel with an impedance; and the feedback signal is coupled to a non-inverting input of each of the plurality of charge integrators.


table#1 above of present application No. 17,386,259 is similar in scope to claims of Patent Application No. 11,106,317 B2, as shown in the claim comparison table #1 above. 



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628